 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH A. GRIFFIN,                               No. 2:10-cv-2525 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J. CLARK KELSO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding through counsel, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 13, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within ten days. ECF No. 141. Plaintiff has

23   filed objections to the findings and recommendations, ECF No. 142, to which defendants have

24   responded, ECF No. 143.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed March 13, 2020, ECF No. 141, are
 3   ADOPTED in full;
 4         2. Defendants’ motion for summary judgment, ECF No. 125, is GRANTED; and
 5         3. The Clerk of the Court is directed to close the case.
 6         IT IS SO ORDERED.
 7   DATED: April 3, 2020

 8

 9                                          _______________________________________
10                                          MORRISON C. ENGLAND, JR.
                                            UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
